       Case 1:18-cv-08611-PAE-RWL Document 92 Filed 11/13/20 Page 1 of 4




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
---------------------------------------------------------------X                  11/13/2020
GUYCHRISTIAN AGBOR,                                            :
                                                               :   18-CV-8611 (PAE) (RWL)
                                    Plaintiff,                 :
                                                               :   ORDER
                  - against -                                  :
                                                               :
PRESIDENCY OF THE REPUBLIC OF                                  :
EQUATORIAL GUINEA, et al.,                                     :
                                                               :
                                    Defendants.                :
---------------------------------------------------------------X

ROBERT W. LEHRBURGER, United States Magistrate Judge.

        This resolves the matters raised at Dkt. 89, 90, and 91. In view of the fact that no

response has yet been made to the Amended Complaint, Defendants may file a motion

to dismiss. The motion papers shall be filed by December 11, 2020. Plaintiff’s opposition

shall be filed by January 11, 2021. Defendants’ reply shall be filed by January 25, 2021.

Defendants are reminded, however, that external evidence may not be considered on

either a motion to dismiss or a motion for judgment on the pleadings. The Court will also

schedule an initial pretrial conference, prior to which the parties shall meet and confer as

required so that they may file a proposed scheduling order for discovery and other

matters. A separate scheduling order for the initial pretrial conference will be issued by

the Court.

        Within five days of the date of this Order, counsel shall mail a copy of this Order to

Plaintiff and file proof of such service on ECF. If counsel is unable to complete this mailing

as a result of COVID-19 and related disruptions, counsel shall promptly notify the Court

by letter filed on ECF.




                                                        1
      Case 1:18-cv-08611-PAE-RWL Document 92 Filed 11/13/20 Page 2 of 4




       In light of the current global health crisis, parties proceeding pro se are encouraged

to submit all filings by email to Temporary_Pro_Se_Filing@nysd.uscourts.gov.

Instructions for filing by email are located at https://nysd.uscourts.gov/forms/

instructions-filing-documents-email. Pro se parties also are encouraged to consent to

receive all court documents electronically. A consent to electronic service form is

attached to this Order. Pro se parties who are unable to use email may submit

documents by regular mail or in person at a drop box at one of the designated

courthouse locations in Manhattan (500 Pearl Street) or White Plains (300 Quarropas

Street). For more information, including instructions on this new email service for pro

se parties, please visit the Court’s website at nysd.uscourts.gov.

                                          SO ORDERED.



                                          _______________________________
                                          ROBERT W. LEHRBURGER
                                          UNITED STATES MAGISTRATE JUDGE

Dated: November 13, 2020
       New York, New York

Copies transmitted this date to all counsel of record.




                                             2
        Case 1:18-cv-08611-PAE-RWL Document 92 Filed 11/13/20 Page 3 of 4


                     United States District Court
                     Southern District of New York
                     Pro Se Office


     Pro Se (Nonprisoner) Consent & Registration Form to Receive
                      Documents Electronically
Parties who are not represented by an attorney and are not currently incarcerated may
choose to receive documents in their cases electronically (by e-mail) instead of by regular
mail. Receiving documents by regular mail is still an option, but if you would rather receive
them only electronically, you must do the following:

    1. Sign up for a PACER login and password by contacting PACER 1 at
       www.pacer.uscourts.gov or 1-800-676-6856;
    2. Complete and sign this form.

If you consent to receive documents electronically, you will receive a Notice of Electronic
Filing by e-mail each time a document is filed in your case. After receiving the notice, you
are permitted one “free look” at the document by clicking on the hyperlinked document
number in the e-mail. Once you click the hyperlink and access the document, you may not
be able to access the document for free again. After 15 days, the hyperlink will no longer
provide free access. Any time that the hyperlink is accessed after the first “free look” or the
15 days, you will be asked for a PACER login and may be charged to view the document. For
this reason, you should print or save the document during the “free look” to avoid future
charges.

                                           IMPORTANT NOTICE
Under Rule 5 of the Federal Rules of Civil Procedure, Local Civil Rule 5.2, and the Court’s
Electronic Case Filing Rules & Instructions, documents may be served by electronic means.
If you register for electronic service:

         1. You will no longer receive documents in the mail;
         2. If you do not view and download your documents during your “free look” and
            within 15 days of when the court sends the e-mail notice, you will be charged for
            looking at the documents;
         3. This service does not allow you to electronically file your documents;
         4. It will be your duty to regularly review the docket sheet of the case. 2

1Public Access to Court Electronic Records (PACER) (www.pacer.uscourts.gov) is an electronic public access service that
allows users to obtain case and docket information from federal appellate, district, and bankruptcy courts, and the PACER
Case Locator over the internet.
2The docket sheet is the official record of all filings in a case. You can view the docket sheet, including images of
electronically filed documents, using PACER or you can use one of the public access computers available in the Clerk’s
Office at the Court.
        Case 1:18-cv-08611-PAE-RWL Document 92 Filed 11/13/20 Page 4 of 4


                     United States District Court
                     Southern District of New York
                     Pro Se Office


                             CONSENT TO ELECTRONIC SERVICE
I hereby consent to receive electronic service of notices and documents in my case(s) listed below. I
affirm that:

          1. I have regular access to my e-mail account and to the internet and will check regularly
             for Notices of Electronic Filing;
          2. I have established a PACER account;
          3. I understand that electronic service is service under Rule 5 of the Federal Rules of Civil
             Procedure and Rule 5.2 of the Local Civil Rules, and that I will no longer receive paper
             copies of case filings, including motions, decisions, orders, and other documents;
          4. I will promptly notify the Court if there is any change in my personal data, such as name,
             address, or e-mail address, or if I wish to cancel this consent to electronic service;
          5. I understand that I must regularly review the docket sheet of my case so that I do not
             miss a filing; and
          6. I understand that this consent applies only to the cases listed below and that if I file
             additional cases in which I would like to receive electronic service of notices of
             documents, I must file consent forms for those cases.

Civil case(s) filed in the Southern District of New York:
          Note: This consent will apply to all cases that you have filed in this court, so please list all of
          your pending and terminated cases. For each case, include the case name and docket
          number (for example, John Doe v. New City, 10-CV-01234).




Name (Last, First, MI)



Address                      City                       State                       Zip Code


Telephone Number                                        E-mail Address


Date                                                    Signature

Return completed form to:
Pro Se Office (Room 200)
500 Pearl Street
New York, NY 10007
